Title: From James Madison to James Monroe, 6 May 1822
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Montpellier May 6. 1822
                
                This will probably arrive at the Moment for congratulating you on the close of the scene in which your labours are blended with those of Congress. When will your recess from those which succeed, commence; and when & how much of it will be passed in Albemarle? We hope for the pleasure of halts with us, and that Mrs. M. and the others of your family will be with you.
                Mr. Anduaga I observe casts in our teeth the postponement of the recognition of Spanish America till the cession of Florida was secured, and taking that step immediately after. This insinuation will be so readily embraced by suspicious minds, and particularly by the wiley Cabinets of Europe, that I can not but think it might be well to take away that pretext against us, by an Exposé brought before the public in some due form, in which our Conduct would be seen in its true light. An historical view of the early sentiments expressed here in favor of our neighbours, the successive steps openly taken, manifesting our sympathy with their cause, and our anticipation of its success, more especially our declaration of neutrality towards the contending parties as engaged in a civil, not an insurrectionary, war, would shew to the world that we never concealed the principles that governed us, nor the policy which terminated in the decisive step last taken. And the time at which this was taken, is surely well explained, without reference to the Florida Treaty, by the greater maturity of the Independence of some of the new States, and particularly by the recent revolution in Mexico which is able not only to maintain its own Independence, but to turn the scale if it were doubtful, in favor of the others. Altho there may be no danger of hostile consequences from the Recognizing Act, it is desirable that our Republic should stand fair in the eyes of the world not only for its own sake, but for that of Republicanism itself. Nor would perhaps a conciliatory appeal to the candour & liberality of the better part of Europe be a superfluous precaution with a view to the possible collisions with Spain on the Ocean, and the backing she may receive from some of the great powers friendly to her or unfriendly to us. Russia has, if I mistake not, heretofore gone far in committing herself against a separation of the Colonies from Spain. And her enterprizing policy agst. revolutionary events every where makes it the more probable that she may resent the contrast to it in that of the U.S. I am aware that these ideas can not be new to you, and that you can appreciate them much better than I can. But having the pen in my hand I have permitted them to flow from it.
                It appears that the Senate have been discussing the precedents relating to the appointment of public Ministers. One question is, whether a

public Minister be an officer in the strict constitutional sense. If he is, the appointment of him must be authorized by law, not by the President & Senate: If on the other hand the appointment creates the office, the office must expire with the appointment, as an office created by law expires with the law, and there can be no difference between Courts to which a public Minister had been sent, and those to which one was sent for the first time. According to my recollection this subject was on some occasion carefully searched into, and it was found that the practice of the Govt. had from the beginning been regulated by the idea that the places or offices of pub: Ministers & Consuls existed under the law & usages of Nations, and were always open to receive appointments as they might be made by competent Authorities.
                Other questions may be started as to Commissions for making Treaties; which when given to a public Minister employ him in a distinct capacity. But this is not the place, nor am I the person to pursue the subject.
                We had a hard winter, and our Wheat fields exhibit the proofs of it. To make the matter worse, the fly has commenced its ravages in a very threatening manner. A dry & cold spell will render them very fatal. I know not the extent of the evil. There has been of late a reanimation of prices for the last crop, occasioned by the expected opening of the W. India Trade: but there is so little remaining in the hands of the Farmers, that the benefit will [be] scarcely felt by them. Health & all other blessings.
                
                    James Madison
                
            